--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.1

ASSUMPTION OF SELLING AGENT AGREEMENT


This ASSUMPTION OF SELLING AGENT AGREEMENT, dated as of February 29, 2008 (this
“Agreement”), is by and between the Tennessee Valley Authority, a wholly-owned
corporate agency and instrumentality of the United States of America (“TVA”),
and Incapital LLC, a Illinois limited liability company (“Incapital”).


WHEREAS, TVA entered into a selling agent agreement relating to it electronotes®
program dated as of June 1, 2006 (as may be amended or modified from time to
time, the “Selling Agent Agreement”) with LaSalle Financial Services Inc.
(“LaSalle”) and the other selling agents named in the Selling Agent Agreement;


WHEREAS, LaSalle has been acquired by Incapital; and


WHEREAS, Incapital desires to assume all of the rights, duties, obligations, and
liabilities of LaSalle under the Selling Agent Agreement;


NOW THEREFORE, for and in consideration of the mutual promises and terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.           Assumption.  Incapital hereby assumes, as of the date hereof, all
of the rights, duties, obligations, and liabilities of LaSalle under the Selling
Agent Agreement.  Incapital shall be deemed to be a party to the Selling Agent
Agreement as if it were named therein in each place where LaSalle was heretofore
named.


2.           Further Assurances.  Each party hereto agrees to promptly and duly
execute and deliver additional documents, instruments, agreements, notices, and
consents and to take such actions as are reasonably necessary or required in the
reasonable judgment of either party to carry out the provisions of this
Agreement.


3.           Successors and Assigns.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.


4.           Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.


5.           Amendment.  No amendment or modification of this Agreement shall be
valid unless the same is in writing and is executed by each of the parties
hereto.


6.           Notices.  All statements, requests, notices,  advices, and other
communications under the Selling Agent Agreement if to Incapital shall be
sufficient in all respects if mailed, delivered, or sent by facsimile
transmission (confirmed in writing)
 

 
 

--------------------------------------------------------------------------------

 

to Incapital at the address or facsimile number set forth below its signature
and if to TVA shall be sufficient in all respects if mailed, delivered, or sent
by facsimile transmission (confirmed in writing) to TVA at 400 West Summit Hill
Drive, Knoxville, Tennessee 37902, Attention:  Senior Vice President and
Treasurer, facsimile number (865) 632-6673.  All such notices shall be effective
upon receipt.  Notwithstanding the foregoing, TVA may furnish copies of proposed
amendments or supplements to electronotes® offering circulars as required by
Section III(b) of the Selling Agent Agreement by sending such amendments or
supplements to Incapital at the e-mail address set forth below its signature.
 
7.           Governing Law.  This Agreement shall be in all respects governed by
and construed in accordance with the substantive laws of the State of Tennessee
to the extent not inconsistent with federal law.
 
8.           Headings.  The headings contained in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized.
 
 
INCAPITAL LLC
 
By:          /s/ John Radtke                        
                Name:     John Radtke
                Title:       Executive Director

 
[Please insert mailing address for notices]
Facsimile Number: 954-687-1002
E-Mail Address: john.radtke@incapital.com
 
 
 
TENNESSEE VALLEY AUTHORITY
 
 
By:          /s/ John M. Hoskins                  
Name:    John M. Hoskins
Title:     Senior Vice President and Treasurer

